Citation Nr: 0102206	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a separate evaluation for instability of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that this claim was initially certified for 
appeal including the issue of entitlement to an increased 
evaluation for a right knee disability.  The veteran withdrew 
that issue from appeal at his personal hearing on October 18, 
2000.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased rating for a left knee 
disability has been developed.

2.  The veteran's current left knee disability is manifested 
primarily by degenerative joint disease causing loss of range 
of motion, pain and tenderness, occasional incapacitating 
exacerbations, and slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for a current left knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.40, 4.45, 4.71a Diagnostic Code 5003 (2000).

2.  The criteria for a separate evaluation of 10 percent for 
instability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71a 
Diagnostic Codes 5003, 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a right knee disability was granted 
via a rating decision of July 1946.  The veteran had suffered 
a compound comminuted fracture of the right tibia.  In 
October 1995 he was granted service connection for arthritis 
of the left knee as secondary to overuse attributable to his 
service connected right knee disorder.  A 10 percent 
evaluation was assigned under Diagnostic Code 5003.  In 
December 1997 the veteran underwent routine re-examination.  
A rating decision of January 1998 confirmed and continued the 
10 percent rating for the left knee arthritis.  The veteran 
disagreed with this decision.  A hearing officer's decision 
of October 1999 increased the evaluation to 20 percent, 
effective January 13, 1998, the date of the rating decision 
which the veteran disagreed with; however, the supplemental 
statement of the case issued in October 1999 states that the 
effective date of the increase is January 5, 1999, referred 
to as the date of claim.   

The evidence of record shows the veteran underwent VA 
examination in December 1997.  He reported that he underwent 
total knee replacement on the right in 1996.  He stated that 
the extra stress from the right knee injury made his left 
knee bad.  He was noted to wear a brace on the left knee with 
metal stays in the elastic portion.  The left knee was 
described as stable with a range of motion from 0-118 
degrees.  He reported exacerbations every three to four weeks 
which last about two days.  He stated that the weather was a 
precipitating cause and he used heat and exercise to 
alleviate the problem.  He reported that he went to therapy 
every day and walked on a treadmill.  He reported no episodes 
of dislocation or subluxation.  There was no inflammatory 
arthritis.  Examination showed the knee was very stable.  The 
diagnosis was degenerative joint disease of the left knee.

Private medical records dated in January 1998 show the 
veteran with a little pain in his left knee.  He had good 
motion in the left knee.  X-ray examination showed 
degenerative arthritis of the left knee.  The examiner 
recommended that if his left knee began to bother him he 
should consider knee replacement for it.  

The veteran presented testimony before an RO hearing officer 
in April 1999.  He stated that he went to therapy for his 
left knee five times per week, using a treadmill and 
swimming.  He stated that he stumbles a lot, that he 
experiences considerable pain in the left knee and swelling.  
He reported that he cannot drive anymore.  He stated that his 
private doctor told him he had "a lot of arthritis" in the 
left knee.

The report of a VA joints examination, conducted in June 
1999, shows the veteran complaining of pain, weakness, 
stiffness, swelling, heat and redness, instability, giving 
way, locking, fatigability and lack of endurance in the left 
knee.  He stated that he has periods of flare-up precipitated 
by the weather.  He wore an elastic brace on the left knee 
and used a cane.  Examination showed objective evidence of 
painful motion, slight instability generally (presumably of 
both knees) and of the right knee specifically, weakness, and 
some guarding of movement.  There was no evidence of edema, 
effusion, tenderness, redness, heat, or abnormal movement.  
Flexion was to 98 degrees and extension was to 0 degrees.  
The diagnosis was degenerative joint disease of the left knee 
with loss of function due to pain.

The veteran presented testimony before a travel board hearing 
in October 2000.  He stated that he experiences instability 
of the left knee, occasional swelling, constant pain which 
gets better and worse.  He stated that his private physician 
has recommended knee replacement.  He stated that he wears a 
brace on the knee constantly and always uses a cane.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(2000) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  38 C.F.R. Part 4 
(2000).  Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, as is the case here, 
a rating of 10 percent for each major joint or group of minor 
joints is to be combined, and that limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees. In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that when the 
veteran has testified under oath to increasing pain on use, 
and where there was medical evidence substantiating these 
'flare-ups', that when musculoskeletal system disabilities 
are evaluated, pain on use and factors under 38 C.F.R. §§ 
4.40 and 4.45 are to be considered along with the criteria 
set forth in the diagnostic codes to determine the level of 
functional impairment.  8 Vet. App. 202, 206 (1995).

The veteran's left knee disability is currently evaluated 
under 38 C.F.R. § 4.71a Diagnostic Code 5003 for degenerative 
arthritis.  The highest evaluation provided for under this 
diagnostic code, with noncompensable loss of motion, is 20 
percent.  VA General Counsel Opinion 23-97 provides that knee 
disabilities can be concurrently evaluated under Diagnostic 
Code 5003, for arthritis, and Diagnostic Code 5257 for 
instability.  

The Board notes that the veteran's testimony shows some 
instability of the left knee.  The report of the most recent 
VA examination likewise shows a finding of slight 
instability.

The Board finds that the veteran's left knee disability most 
closely approximates the criteria found in both Diagnostic 
Codes 5003 and 5257.  Diagnostic Code 5003 provides for a 10 
percent rating for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned if there are occasional incapacitating 
exacerbations.  The veteran is currently rated as 20 percent 
disabled under this diagnostic code due to incapacitating 
exacerbations.

Diagnostic Code 5257 provides for a 10 percent rating for 
impairment of the knee with subluxation or lateral 
instability which is considered to be slight.  A 20 percent 
rating is assigned if there is moderate instability or 
subluxation.  A 30 percent rating is assigned if there is 
severe instability or subluxation.  The objective medical 
evidence of record shows that the veteran has slight 
instability of his left knee.  The Board finds the veteran's 
left knee lateral instability cannot be described as more 
than slight.

In conclusion the Board finds that the veteran's left knee 
disability warrants a 20 percent evaluation under Diagnostic 
Code 5003, and a separate 10 percent evaluation under 
Diagnostic Code 5257.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While the 
appellant complains of pain in his left knee, the Board does 
not find that such pain has resulted in functional disability 
in excess of that contemplated in the 20 percent evaluation 
already assigned to compensate for his occasional 
exacerbations.


ORDER

Entitlement to a separate 10 percent disability evaluation 
for instability of the left knee is granted.
Entitlement to an increased evaluation, in excess of 20 
percent for left knee degenerative joint disease is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

